Dismiss and Opinion Filed June 30, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00018-CR

                                DEVONTE WEBB, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F13-56001-J

                             MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Lang
       Devonte Webb was charged by indictment with capital murder. Appellant pleaded guilty

pursuant to a plea agreement that reduced the charge to aggravated robbery and capped

punishment at forty years’ imprisonment. The trial court accepted the plea agreement, found

appellant guilty, and sentenced him to forty years’ imprisonment. See Shankel v. State, 119
S.W.3d 808, 813 (Tex. Crim. App. 2003).

       The trial court initially certified that the case does not involve a plea bargain and

appellant has the right to appeal. However, in response to a motion by appellant’s counsel to

determine our jurisdiction, we ordered the trial court to review the record and to file an amended

certification that accurately reflects the trial court proceedings. The trial court prepared an

amended certification that states the case involves a plea bargain and appellant has no right to
appeal. The trial court noted that appellant was informed on the record that if the trial court

followed the plea agreement, appellant would have no right to appeal. The trial court’s amended

certification is supported by the record. See TEX. R. APP. P. 25.2(a), (2); Cortez v. State, 420
S.W.3d 803 (Tex. Crim. App. 2013); Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App.

2005).

         We dismiss the appeal for want of jurisdiction.



                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150018F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DEVONTE WEBB, Appellant                               On Appeal from the Criminal District Court
                                                      No. 3, Dallas County, Texas
No. 05-15-00018-CR         V.                         Trial Court Cause No. F13-56001-J.
                                                      Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                          Bridges and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 30th day of June, 2015.




                                                –3–